                                           Case 4:18-cv-02148-KAW Document 20 Filed 01/27/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       MARK A. AVILA,                                     Case No. 18-cv-02148-KAW
                                   8                      Plaintiff,
                                                                                              ORDER TO SHOW CAUSE
                                   9              v.

                                  10       INTERNATIONAL ASSOCIATION OF
                                           SHEET METAL, AIR, RAIL AND
                                  11       TRANSPORTATION WORKERS, et al.,
                                  12                      Defendants.
Northern District of California
 United States District Court




                                  13

                                  14           On July 11, 2018, the Court granted the parties’ stipulation to stay the case pending

                                  15   exhaustion of further internal union appeals. (Dkt. No. 17.) On January 7, 2021, the Court

                                  16   ordered the parties to file a joint status report as to the status of the internal union appeals. (Dkt.

                                  17   No. 18.) The parties’ joint status report was due by January 21, 2021. (Id.)

                                  18           On January 21, 2021, Defendants filed a unilateral status report, stating that that Plaintiff’s

                                  19   appeal was fully exhausted in August 2019.1 (Dkt. No. 19 at 2.) Plaintiff was notified by certified

                                  20   mail on September 12, 2019 that his appeal had been denied. (Id.) Defendant further states that in

                                  21   the sixteen months since, Plaintiff has taken no steps to prosecute this action. (Id.) Plaintiff did

                                  22   not file a status report.

                                  23           Accordingly, the Court ORDERS Plaintiff to show cause, within two weeks of the date of

                                  24   this order, why this case should not be dismissed for failure to prosecute. Failure to respond will

                                  25   result in the Court reassigning this case to a district judge with the recommendation that the case

                                  26
                                       1
                                  27     It does not appear Defendants made an effort to reach out to Plaintiff to prepare the status report,
                                       despite the Court requiring a joint status report. In the future, when filing a unilateral status report
                                  28   in lieu of a required joint status report, Defendant must indicate what efforts were made to work
                                       with opposing counsel to prepare a joint status report.
                                          Case 4:18-cv-02148-KAW Document 20 Filed 01/27/21 Page 2 of 2




                                   1   be dismissed for failure to prosecute.

                                   2          IT IS SO ORDERED.

                                   3   Dated: January 27, 2021
                                                                                    __________________________________
                                   4                                                KANDIS A. WESTMORE
                                   5                                                United States Magistrate Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                2
